Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew DiMaggio on 05/17/2022.

The application has been amended as follows: 

1. A planter caddy, comprising: 
a first side wall and an opposing second side wall, each of the first side wall and second side wall having an angled top edge defining an upper end and a lower end of each side wall, wherein the angle is between 15 degrees and 75 degrees with relation to a flat horizontal plane; 
a front wall and first rear wall orthagonally connected between the first and second side walls to form a four-sided box having a substantially rectangular cross section, the four-sided box being pitched at the same angle of the top edges of the first and second side walls; 
wherein the bottom edge of each of the first and second side walls forms a pattern of one or more rises and runs, wherein an edge of each rise is substantially vertical and an edge of each run is substantially horizontal in a pattern to substantially conforms to a series of one or more steps; and 
wherein the front and first rear walls are tilted forward at angle corresponding to the angle of the top edges of the first and second side walls.

6. The caddy of claim 1 

8. A caddy for displaying plants on a series of steps comprising: 
a first bottom;
a first front wall, a first back wall, and first and second side walls disposed on said first bottom such that said first bottom, first front wall, first back wall, and first and second side walls define a first cavity; 
wherein the first and second side walls extend below the first bottom and terminate at a bottom edge, the bottom edge having a staggered arrangement of notches which mirror a top edge of a cut stringer for stairs; and further wherein the caddy is adapted such that the bottom edge of the first side wall and the second side wall are nestable onto a series of steps such that first cavity is disposed at a downward angle; and 
wherein a second rear wall vertically disposed between rear edges of the first and second side walls; wherein a top edge of the second rear wall abuts a bottom edge of the first rear wall forming an angle between 100 degrees and 170 degrees.

Cancel claims 5 and 9

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose a planter caddy including the limitations as claimed and specifically including wherein the front and first rear walls are tilted forward at angle corresponding to the angle of the top edges of the first and second side walls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/            Primary Examiner, Art Unit 3644